Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 11/18/2021 has been entered. Claims 1 and 3-11 remain pending in the Application. No claims have been amended. Claims 13-25 were previously withdrawn.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Provisional Application 62451587, filed on 01/27/2017.

Drawings
The applicant’s drawings submitted on 01/24/2018 are acceptable for examination purposes.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are is rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. (hereafter Klug, of record) US 20170010488 A1 in view of Ren et al. (hereafter Ren, of record) US 20160061993 A1, and further in view of Yu et al. (hereafter Yu, of record) US 20110315988 A1. 
In regard to independent claim 1, Klug teaches (see Figs. 2-9M) a display system (i.e. Virtual and augmented reality (VR, AR) display system, e.g. 1000 with waveguide stacks e.g. 178, 3000, Abstract, e.g. paragraphs [04, 09-14, 18-24, 47, 56-57, 71-80, 85, 91, 103-104, 107, 119-120], see e.g. Figs. 2, 6, 8, 9), comprising: 
a waveguide assembly for receiving and outputting image light having image content (i.e. as display system 1000 with waveguides (stack) 178 or 3000 for receiving and outputting image light, see paragraphs [51, 56-57, 71-80, see e.g. Figs. 2, 6-8) the waveguide assembly comprising: 
an optically transmissive substrate (i.e. as e.g. waveguide substrates 3002, 3004,..3008, and substrates 200a of in-coupling optical elements e.g. 3012, 3014, paragraphs [71-80,91, 103-104]), see e.g. Figs. 2, 6, 8); 
an incoupling optical element comprising a metasurface overlying the substrate (i.e. as in-coupling optical elements e.g. 3012, 3014 with meta-surface e.g. 2000b overlying substrate 2000a, paragraphs [71-80,91, 103-104, 111, 113], see e.g. Figs. 9A-C,F-H), 
the metasurface comprising a plurality of nanostructures (i.e. as meta-surface comprises patterns of features size of the order of ones’ or tens of nanometers, paragraphs [10,12 14, 79-80, 91, 103-104, 111, 113]); and 
an antireflection coating comprising a layer of an optically transparent material conformally disposed over the nanostructures of the metasurface (i.e. as transparent low-refractive index material layer optical element 2000d coating deposited and conforming over meta-surface nanostructures 2000b, abs because it is low-refractive index material layer  reduces reflective losses, as paragraphs [10, 1214, 79, 95-96, 99, 107, 119]), 
wherein the optically transparent material has a refractive index less than a refractive index of the nanostructures (i.e. as transparent low-refractive index material optical element 2000d layer has lower refractive index than material of nanostructures 2000b, as paragraphs [12, 14, 79, 95-96, 99, 107, 119]),
wherein the layer of the optically transparent material (2000d) follows contours of the nanostructures (i.e. as 2000d coating is deposited and conforming over and follows meta-surface nanostructures 2000b, as paragraphs [10, 1214, 79, 95-96, 99, 107, 119]); and 
an image injection device configured to direct the image light into the waveguide via the metasurface (i.e. as 3021 for directing image light into the waveguide stack e.g. 3000, via e.g. 3012, 3014 with meta-surfaces 2000b, see e.g. paragraphs [71-80, 91, 103-104, 111, 113], see e.g. Figs. 8, 9A-C,F-H). But Klug is silent that optically transparent material (2000d) follows contours of the nanostructures (2000b) without completely filling volumes separating each of the nanostructures, and that the antireflection coating (2000d) has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating.
Therefore Klug discloses most of the claimed invention however not that the optically transparent material (2000d) follows contours of the nanostructures (2000b) is used instead of optically transparent material (2000d) follows contours of the nanostructures (2000b) but without completely filling volumes separating each of the nanostructures. 
However, Ren teaches such structures in the same field of invention of  light emitting device with transparent substrate (110) with metamaterial layer (120) and optically transparent material (i.e. as layer 130 of 132 polymer matrix 132 of photoresist, see paragraphs [31-37, 47-48], as depicted in e.g. Figs. 2, 5, 14). Ren shows that case where optically transparent material coating layer (130) follows contours of the nanostructures (120) without completely filling volumes separating each of the nanostructures (120) is an equivalent structure in the art (as optically transparent layer 130 can cover following the nanostructures conforming to nanostructures (120) without completely filling volumes separating each of the nanostructures as in Fig. 14, paragraph [47-48], equivalently to layer 130 conformably covering the nanostructures as in Figs. 2, 5, paragraphs [31-37]) . Therefore, because these two optically transparent layer coatings as (i) conforming without completely filling volumes between nanostructures and (ii) conforming with filling the spaces between nanostructures, were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute conformal optical layer for conformal optical layer that follows contours of the nanostructures but without completely filling volumes separating each of the nanostructures (See MPEP §2144.06).
However, Klug and Ren do not disclose thickness of the modified i.e. conformal antireflection coating without completely filled volumes between nanostructures (as modified (2000d), has the thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating. 
However, Yu teaches in the same field of invention of upstanding nanostructures having anti-reflective layer coating (see e.g. Title, abstract, paragraphs [219,225, 315-319]) and further teaches that antireflection coating has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating (as AR coating layer thicknesses are chosen to produce destructive interference in the beams reflected from the interfaces, providing good AR performance for relatively wide range of frequencies e.g. usually a choice of IR, visible, or UV, see paragraphs [219,225, 315-319]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu specifying AR coating layer thickness configured to provide destructive interference between light reflecting off a top  and light reflecting off a bottom surface AR coating layer to conformal antireflection coating of Klug and Ren, in order to provide good AR performance for relatively wide range of frequencies with a usual choice of IR, visible, or UV light depending on specific design, (see Yu, paragraphs [219,225, 315-319]).

Regarding claim 3, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the metasurface comprises a diffraction grating (i.e. as meta-surface e.g. 2000b is grating e.g. Pancharatnam-Berry Phase Effect (PBPE) structure with high diffraction efficiency, see e.g. paragraphs [10, 12 14, 79-80, 90-91, 105, 107, 111-113]). 
Regarding claim 4, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the metasurface comprises an asymmetric diffraction grating (i.e. as depicted for e.g. second and third LCP metasurfaces having asymmetric grating structures as depicted in Figs. 9G-H, paragraphs [111-113]). 
Regarding claim 5, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the metasurface comprises a Pancharatnam-Berry phase optical element (PBOE) (i.e. as meta-surface e.g. 2000b is grating e.g. Pancharatnam-Berry Phase Effect (PBPE) optical structure with high diffraction efficiency, see e.g. paragraphs [10, 12 14, 79-80, 90-91, 105, 107, 111-113]). 
Regarding claim 6, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the metasurface comprises multi-tier nanostructures (i.e. as best understood for the term multi-tiered as applied to a metasurface, e.g. multitier metasurface with second and third LCP metasurfaces as depicted in Figs. 9C, 9G-H, or any example of metasurface with low-refractive index material optical coating element 2000d deposited and conforming over meta-surface nanostructures 2000b,  paragraphs [79-80, 90-91, 105-107, 111-113], e.g. Figs. 9A-C).
Regarding claim 7, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the optically transparent material comprises a polymer (i.e. as structure with low-refractive index material optical element 2000d (as modified) includes resin to air interface i.e. low—index curable resin , see paragraphs [12,  79, 95-96, 107]). 
Regarding claim 8, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the optically transparent material comprises photoresist (i.e. as structure with low-refractive index material optical element 2000d as modified, includes photoresist to air interface, as paragraphs [12,  79, 95-96, 107]).
Regarding claim 9, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that the optically transparent material has a refractive index from about 1.2 to about 2 (i.e. because low(er)-index material 2000d, as modified, is about or lower than imprintable metasurface layer with index in e.g. 1.45-1.75, see e.g. paragraphs [104, 119]). 
Regarding claim 10, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that a distance from a topmost surface of the nanostructures to a topmost surface of the antireflection coating is from about 10 nm to about 1 micron (i.e. due to the size (height/depth) of nanoimnprint structures of 2000b layer and thicknesses of layers 2000b, and low-index 200d layer as disclosed see, e.g. paragraphs [101, 104-105], as modified per Ren, where the modification does not change the above size(s)).   
Regarding claim 11, the Klug-Ren-Yu combination teaches the invention as set forth above, and Klug teaches (see Figs. 2-9M) that a distance from a topmost surface of the nanostructures to a topmost surface of the antireflection coating is from about 30 nm to about 250 nm (i.e. due to the size (height/depth) of nanoimnprint structures of 2000b layer and thicknesses of layers 2000b, and low-index 200d layer as disclosed see, e.g. paragraphs [101, 104-105] having thickness distances of 200d layer over nano-structures in the above range).   


Response to Arguments

Applicant's arguments filed in the Remarks dated 11/18/2021 with respect to claim 1 have been fully considered but are not persuasive
Applicant argues starting on page 5 of the remarks that the cited prior art of Klug and Ren does not disclose features instant invention, namely the amended portions of claim 1, as (1) “the layer of the optically transparent material follows contours of the nanostructures without completely filling volumes separating each of the nanostructures”, allegedly because Ren structures are not equivalent to Klug structures, and therefore obviousness was not established since equivalency was allegedly not recognized in prior art; and (2)  “the antireflection coating has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating”, because neither Klug, Ren or Yu  specifically mention “antireflection coating”, and since Yu is allegedly no in the same field as Klug or Ren, and has antireflective coating only on a substrate
The Examiner respectfully disagrees. With respect to issue (1), as noted in the rejection above, the cited prior art of Klug teaches most, and in combination with the cited prior art of Ren and Yu teaches and renders obvious all limitations of claim 1, as Klug teaches (see Figs. 2-9M) a display system (i.e. Virtual and augmented reality (VR, AR) display system, e.g. 1000 with waveguide stacks e.g. 178, 3000, Abstract, e.g. paragraphs [04, 09-14, 18-24, 47, 56-57, 71-80, 85, 91, 103-104, 107, 119-120], see e.g. Figs. 2, 6, 8, 9), comprising: 
a waveguide assembly for receiving and outputting image light having image content (i.e. as display system 1000 with waveguides (stack) 178 or 3000 for receiving and outputting image light, see paragraphs [51, 56-57, 71-80, see e.g. Figs. 2, 6-8) the waveguide assembly comprising: 
an optically transmissive substrate (i.e. as e.g. waveguide substrates 3002, 3004,..3008, and substrates 200a of in-coupling optical elements e.g. 3012, 3014, paragraphs [71-80,91, 103-104]), see e.g. Figs. 2, 6, 8); 
an incoupling optical element comprising a metasurface overlying the substrate (i.e. as in-coupling optical elements e.g. 3012, 3014 with meta-surface e.g. 2000b overlying substrate 2000a, paragraphs [71-80,91, 103-104, 111, 113], see e.g. Figs. 9A-C,F-H), 
the metasurface comprising a plurality of nanostructures (i.e. as meta-surface comprises patterns of features size of the order of ones’ or tens of nanometers, paragraphs [10,12 14, 79-80, 91, 103-104, 111, 113]); and 
an antireflection coating comprising a layer of an optically transparent material conformally disposed over the nanostructures of the metasurface (i.e. as transparent low-refractive index material layer optical element 2000d coating deposited and conforming over meta-surface nanostructures 2000b, abs because it is low-refractive index material layer  reduces reflective losses, as paragraphs [10, 1214, 79, 95-96, 99, 107, 119]), 
wherein the optically transparent material has a refractive index less than a refractive index of the nanostructures (i.e. as transparent low-refractive index material optical element 2000d layer has lower refractive index than material of nanostructures 2000b, as paragraphs [12, 14, 79, 95-96, 99, 107, 119]),
wherein the layer of the optically transparent material (2000d) follows contours of the nanostructures (i.e. as 2000d coating is deposited and conforming over and follows meta-surface nanostructures 2000b, as paragraphs [10, 1214, 79, 95-96, 99, 107, 119]); and 
an image injection device configured to direct the image light into the waveguide via the metasurface (i.e. as 3021 for directing image light into the waveguide stack e.g. 3000, via e.g. 3012, 3014 with meta-surfaces 2000b, see e.g. paragraphs [71-80, 91, 103-104, 111, 113], see e.g. Figs. 8, 9A-C,F-H). But Klug is silent that optically transparent material (2000d) follows contours of the nanostructures (2000b) without completely filling volumes separating each of the nanostructures, and that the antireflection coating (2000d) has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating.
Therefore as noted Klug discloses most of the claimed invention however not that the optically transparent material (2000d) follows contours of the nanostructures (2000b) is used instead of optically transparent material (2000d) follows contours of the nanostructures (2000b) but without completely filling volumes separating each of the nanostructures. 
However, Ren teaches such structures in the same field of invention of  light emitting device with transparent substrate (110) with metamaterial layer (120) and optically transparent material (i.e. as layer 130 of 132 polymer matrix 132 of photoresist, see paragraphs [31-37, 47-48], as depicted in e.g. Figs. 2, 5, 14). The emphasis here is on the structures that are similar and considered equivalent i.e. layer materials that can conformably cover nanostructures in two different ways as follows: Ren teaches and shows that case where optically transparent material coating layer (130) follows contours of the nanostructures (120) without completely filling volumes separating each of the nanostructures (120) which in Ren is an equivalent structure in the art  the as optically transparent layer 130 can cover following the nanostructures conforming to nanostructures (120) without completely filling volumes separating each of the nanostructures as in Fig. 14, paragraph [47-48], equivalently to layer 130 conformably covering the nanostructures as in Figs. 2, 5, paragraphs [31-37]). Therefore, because these two optically transparent layer coatings as (i) conforming without completely filling volumes between nanostructures and (ii) conforming with filling the spaces between nanostructures, were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute conformal optical layer for conformal optical layer that follows contours of the nanostructures but without completely filling volumes separating each of the nanostructures (See MPEP §2144.06).
However, Klug and Ren do not disclose thickness of the modified i.e. conformal antireflection coating without completely filled volumes between nanostructures (as modified (2000d), has the thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating. 
However, Yu teaches in the same field of invention of upstanding nanostructures having anti-reflective layer coating (see e.g. Title, abstract, paragraphs [219,225, 315-319]) and further teaches that antireflection coating has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating (as AR coating layer thicknesses are chosen to produce destructive interference in the beams reflected from the interfaces, providing good AR performance for relatively wide range of frequencies e.g. usually a choice of IR, visible, or UV, see paragraphs [219,225, 315-319]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu specifying AR coating layer thickness configured to provide destructive interference between light reflecting off a top  and light reflecting off a bottom surface AR coating layer to conformal antireflection coating of Klug and Ren, in order to provide good AR performance for relatively wide range of frequencies with a usual choice of IR, visible, or UV light depending on specific design, (see Yu, paragraphs [219,225, 315-319]).

Specifically, as presented above But Klug is silent that optically transparent material (2000d) follows contours of the nanostructures (2000b) without completely filling volumes separating each of the nanostructures, and that the antireflection coating (2000d) has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating.
Therefore as noted Klug discloses most of the claimed invention however not that the optically transparent material (2000d) follows contours of the nanostructures (2000b) is used instead of optically transparent material (2000d) follows contours of the nanostructures (2000b) but without completely filling volumes separating each of the nanostructures. 
However, Ren teaches such structures in the same field of invention of  light emitting device with transparent substrate (110) with metamaterial layer (120) and optically transparent material (i.e. as layer 130 of 132 polymer matrix 132 of photoresist, see paragraphs [31-37, 47-48], as depicted in e.g. Figs. 2, 5, 14). The emphasis here is on the structures that are similar and considered equivalent i.e. layer materials that can conformably cover nanostructures in two different ways as follows: Ren teaches and shows that case where optically transparent material coating layer (130) follows contours of the nanostructures (120) without completely filling volumes separating each of the nanostructures (120) which in Ren is an equivalent structure in the art  the as optically transparent layer 130 can cover following the nanostructures conforming to nanostructures (120) without completely filling volumes separating each of the nanostructures as in Fig. 14, paragraph [47-48], equivalently to layer 130 conformably covering the nanostructures as in Figs. 2, 5, paragraphs [31-37]). In comparison to structure of Klug only one of these equivalent structures is disclosed as layer 2000d fill the spacing between nanostructures of layers 2000b,a. Hence the prior art shows the structural equivalency of the two different ways that the nanostructures can be covered with or without filling the space between the nanostructures. Hence it was found that therefore, because these two optically transparent layer coatings as (i) conforming without completely filling volumes between nanostructures and (ii) conforming with filling the spaces between nanostructures, were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute conformal optical layer for conformal optical layer that follows contours of the nanostructures but without completely filling volumes separating each of the nanostructures (See MPEP §2144.06). On the other hand contrary to Applicants argument, the equivalency was not used or applied to specific materials or material properties of the conforming layers on prior art. Nor were the specific layers of Ren bodily applied to Klug. Applicant’s arguments of the unworkability of the combination, due to structures of Ren, appear to be based on a literal application of the actual structure of Ren to the actual structure of Klug.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

The structure taught in the combined teachings of the references, as set forth above, is a proper combination.  Because the structure of the combined system is the same as that claimed, it preserved the same function since the layer materials of Klug were not replaced with some other materials, but were modified given the structures taught in Ren.  See MPEP § 2112.01.  


With respect to issue (2), as noted in the rejection above, the cited prior art of Klug expressly teaches antireflection coating comprising a layer of an optically transparent material conformally disposed over the nanostructures of the metasurface i.e. as transparent low-refractive index material layer optical element 2000d coating deposited and conforming over meta-surface nanostructures 2000b, abs because it is low-refractive index material layer  reduces reflective losses, (see paragraphs [10, 1214, 79, 95-96, 99, 107, 119]). Ren was not used for teaching of antireflection coating, but for conformal layers, as presented above. While Yu was relied upon for disclosing the thickness of the conformal/modified antireflection layer so it can provide destructive interference, which is the primary principal of operation of many antireflective coatings. Specifically, as presented above, Klug and Ren do not disclose thickness of the modified i.e. conformal antireflection coating without completely filled volumes between nanostructures (as modified (2000d), has the thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating. 
However, Yu teaches in the same field of invention of upstanding nanostructures having anti-reflective layer coating (see e.g. Title, abstract, paragraphs [219,225, 315-319]) and further teaches that antireflection coating has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating (as AR coating layer thicknesses are chosen to produce destructive interference in the beams reflected from the interfaces, providing good AR performance for relatively wide range of frequencies e.g. usually a choice of IR, visible, or UV, see paragraphs [219,225, 315-319]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu specifying AR coating layer thickness configured to provide destructive interference between light reflecting off a top  and light reflecting off a bottom surface AR coating layer to conformal antireflection coating of Klug and Ren, in order to provide good AR performance for relatively wide range of frequencies with a usual choice of IR, visible, or UV light depending on specific design, (see Yu, paragraphs [219,225, 315-319]).
Hence, Yu does teach in the same field of invention of upstanding nanostructures having anti-reflective layer coating as presented by the disclosure see abstract, paragraphs [219,225, 315-319], Figs. V2A, V5,V6, V8-10. For example:  
[0219] Preferably, the second portion comprises at least a portion of electromagnetic radiation that comes out from the nanostructures 1. Preferably, the anti-reflective material is in an anti-reflective layer on a front side of the substrate that is exposed to the electromagnetic radiation beam incident on the sensor.
[0225] Preferably, the anti-reflective layer comprises a plurality of anti-reflective films configured to absorb electromagnetic radiation of a plurality of wavelengths.
Yu further teaches that antireflection coating has a thickness configured to provide destructive interference between image light reflecting off a top surface of the antireflection coating and image light reflecting off a bottom surface of the antireflection coating (as AR coating layer thicknesses are chosen to produce destructive interference in the beams reflected from the interfaces, providing good AR performance for relatively wide range of frequencies e.g. usually a choice of IR, visible, or UV, see paragraphs [219,225, 315-319]).
Therefore it was noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu specifying AR coating layer thickness configured to provide destructive interference between light reflecting off a top  and light reflecting off a bottom surface AR coating layer to conformal antireflection coating of Klug and Ren, in order to provide good AR performance for relatively wide range of frequencies with a usual choice of IR, visible, or UV light depending on specific design, (see Yu, paragraphs [219,225, 315-319]).
Therefore, as presented Yu does teach in the same field of invention as nanostructures covered with antireflective layer(s), and was particularly relied for teaching of necessary thickness condition that achieves antireflective properties. Specific materials or overall specific structures were not bodily incorporated into structures of Klug. 
Therefore as presented above, the cited prior art of Klug in combination with Ren and Yu teaches and renders obvious all limitations of claim 1, including the limitations noted under issues (1) and (2). 
No additional substantial arguments were presented after page 9 of the Remarks regarding prior art rejections of claim 1. 


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/            Primary Examiner, Art Unit 2872